DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard amended claim 1, the prior arts of record do not teach or disclose a method for optimizing load balancing based on cloud monitoring, comprising: obtaining: statistics on traffic distribution within a controlled area of a load balancing system; statistics on backend servers within a plurality of Availability Zones (AZ’s) of the load balancing system; and monitored network quality of the plurality of AZs; obtaining an exit bandwidth of each of the plurality of AZs of the load balancing system and an average bandwidth used at a public network exit corresponding to each AZ based on the traffic distribution statistics, and computing a first recommendation value of each AZ of the load balancing system for serving as the corresponding primary AZ of the load balancing instance based on the exit bandwidth and the average bandwidth used at the public network exit; computing a second recommendation value of each AZ of the load balancing system for serving as the corresponding primary AZ of the load balancing instance, based on the backend server statistics: computing a third recommendation value of each AZ of the load balancing system for serving as the corresponding primary AZ of the load balancing instance, based on the monitored network quality; determining a resulting recommendation value of each AZ of the load balancing system for serving as the corresponding 

In regard amended claim 17, the prior arts of record do not teach or disclose a storage device storing a computer program that when executed by a processor performs a method for optimizing load balancing based on cloud monitoring, the method comprising: obtaining: statistics on traffic distribution within a controlled area of a load balancing system; statistics on backend servers within a plurality of Availability Zones (AZ’s) of the load balancing system; and monitored network quality of the plurality of AZs; obtaining an exit bandwidth of each of the plurality of AZs of the load balancing system and an average bandwidth used at a public network exit corresponding to each AZ based on the traffic distribution statistics, and computing a first recommendation value of each AZ of the load balancing system for serving as the corresponding primary AZ of the load balancing instance based on the exit bandwidth and the average bandwidth used at the public network exit; computing a second recommendation value of each AZ of the load balancing system for serving as the corresponding primary AZ of the load balancing instance, based on the backend server statistics; computing a third recommendation value of each AZ of the load balancing system for serving as the corresponding primary AZ of the load balancing instance, based on the monitored network quality; determining a resulting recommendation value of each AZ of the load balancing system for serving as the corresponding 

In regard amended claim 25, the prior arts of record do not teach or disclose an apparatus for optimizing load balancing based on cloud monitoring, comprising a storage device, a processor, and a computer program stored on the storage device and executable by the processor, wherein the processor is configured to execute the computer program to perform a method for optimizing load balancing based on cloud monitoring, the method comprising: obtaining: statistics on traffic distribution within a controlled area of a load balancing system; statistics on backend servers within a plurality of Availability Zones (AZ’s) of the load balancing system; and monitored network quality of the plurality of AZs; obtaining an exit bandwidth of each of the plurality of AZs of the load balancing system and an average bandwidth used at a public network exit corresponding to each AZ based on the traffic distribution statistics, and computing a first recommendation value of each AZ of the load balancing system for serving as the corresponding primary AZ of the load balancing instance based on the exit bandwidth and the average bandwidth used at the public network exit; computing a second recommendation value of each AZ of the load balancing system for serving as the corresponding primary AZ of the load balancing instance, based on the backend server statistics; computing a third recommendation value of each AZ of the load balancing system for serving as the corresponding 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Date: 02/09/2021


/PHIRIN SAM/Primary Examiner, Art Unit 2476